Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on a different combination of references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 4331123 A), hereinafter Alles, in view of Felton (US 2529285 A), hereinafter Felton.

Regarding claims 8-12 and 16, Alles discloses an apparatus, comprising: 
a grill including a body (“kettle grill 26” column 3, line 33) terminating in an upper rim, the upper rim including a rolled lip having an exterior surface and an interior surface, the rolled lip forming a downwardly-facing recess (“lip 34 of grill 26” column 3, line 36); 
a side table including an upper surface, a lower surface located opposite the upper surface of the side table, and a side surface extending between the upper and lower surfaces of the side table, the side surface facing toward the body of the grill (“Applicant's accessory table kit 20 includes a table top surface 22 which has an inner edge 24 contoured to approximate the circular contour of the kettle grill 26… lower surface of table top 22” column 3, line 30); and 
a clamp removably coupling the side table to the grill (“The contour or inner edge 24 is secured to the lip 34 of grill 26 with one or more pairs 36 of clips” column 3, line 35), the clamp including: 
a base member (42) having a lateral portion (The horizontal portion of 42) and a flange portion (The vertical portion of 42), the lateral portion having a first end (Farthest from the grill), a second end located opposite the first end of the lateral portion (Nearest the grill), an upper surface extending between the first and second ends of the lateral portion (Top), a lower surface located opposite the upper surface 
a hanger member (38) having a base portion (Horizontal portion of 38), a vertical portion (Vertical portion of 38), and a hook portion (Portion of 38 extending over lip 34), the base portion having a first end (Farthest from the grill), a second end located opposite the first end of the base portion (Nearest the grill), an upper surface extending between the first and second ends of the base portion (Top), a lower surface located opposite the upper surface of the base portion and extending between the first and second ends of the base portion (Bottom), and the vertical portion extending upwardly from the second end of the base portion, the hook portion extending inwardly from the vertical portion toward the grill, the hook portion having an interior surface contacting the exterior surface of the rolled lip (Figure 5); and 
a second fastener extending through the second opening, the second fastener coupling the side table to the lateral portion of the base member (46 extending through 42).

    PNG
    media_image1.png
    367
    493
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    513
    media_image2.png
    Greyscale

Alles does not disclose:
the base member having a first opening extending through the upper and lower surfaces of the lateral portion; 
the hanger member having a first opening extending through the upper and lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, the lower surface of the base portion contacting the upper surface of the lateral portion; and
a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the first and second openings of the of the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the rolled lip of the grill; 
wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the upper rim of the grill; 
wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the body of the grill; or
wherein the first fastener includes a bolt and a nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the side table is coupled to the lateral portion of the base member and while the upper edge of the flange portion of the base member extends into the downwardly-facing recess of the rolled lip of the grill.

However, Felton teaches:
the base member (48) having a first opening extending through the upper and lower surfaces of the lateral portion (Accommodating 52); 
the hanger member (40) having a first opening extending through the upper and lower surfaces of the base portion (Accommodating 52), the first opening of the base portion being aligned with the first opening of the lateral portion (Figure 4), the lower surface of the base portion contacting the upper surface of the lateral portion (At 46); and
a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member (52); 
wherein the first end of the base portion of the hanger member (46) is located between the first opening (Accommodating 52) and object connection point of the of the lateral portion of the base member (Though not shown in the embodiment of figure 4, the device is a “device for holding objects” according to the title. The object is ostensibly connected to some portion of 48); 
wherein the first end of the base portion of the hanger member is located between the side surface of the object and the rolled lip (46 is between the object and lip 44); 
wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the upper rim (46 is between the object and the upper rim of 44); 
wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the body (46 is between the object and the body to which 44 is connected); and
wherein the first fastener includes a bolt (52) and a nut (56), and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the object is coupled to the lateral portion of the base member and while the upper edge of the flange portion of the base member extends into the downwardly-facing recess of the rolled lip (The bolt and nut are the only fastener between the base and hangar members. If the nut were sufficiently loosened the hangar member 40 would be allowed to rotate).

    PNG
    media_image3.png
    472
    249
    media_image3.png
    Greyscale

In view of Felton’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
the base member having a first opening extending through the upper and lower surfaces of the lateral portion; 
the hanger member having a first opening extending through the upper and lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, the lower surface of the base portion contacting the upper surface of the lateral portion; and
a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the first opening and object connection point of the of the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the side surface of the object and the rolled lip; 
wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the upper rim; 
wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the body; and
wherein the first fastener includes a bolt and a nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the 
One would have been motivated to include:
the base member having a first opening extending through the upper and lower surfaces of the lateral portion; 
the hanger member having a first opening extending through the upper and lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, the lower surface of the base portion contacting the upper surface of the lateral portion; and
a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the first opening and object connection point of the of the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the side surface of the object and the rolled lip; 
wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the upper rim; 
wherein the first end of the base portion of the hanger member is located between the side surface of the side table and the body; and
wherein the first fastener includes a bolt and a nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the object is coupled to the lateral portion of the base member and while the upper edge of the flange portion of the base member extends into the downwardly-facing recess of the rolled lip because Felton states “A further object of the invention is the provision of a simple yet efficient clamping device which is easy and economical to manufacture” starting column 1, line 14. Therefore, including a clamping arrangement as taught by Felton will simplify manufacture and reduce costs thereof.

Regarding claim 13, Alles, as modified by Felton, discloses the apparatus of claim 1, wherein the lower surface of the side table contacts the upper surface of the lateral portion of the base member (Figure 4 of Alles).

Regarding claim 14, Alles, as modified by Felton, discloses the apparatus of claim 1, wherein the upper and lower surfaces of the lateral portion of the base member and the upper and lower surfaces of the base portion of the hanger member are planar surfaces (Figures 4 and 5 of Alles).

Regarding claim 15, Alles, as modified by Felton, discloses the apparatus of claim 1, wherein a curvature of the interior surface of the hook portion complements a curvature of the exterior surface of the rolled lip (Figure 5 of Alles).

Regarding claim 17, Alles, as modified by Felton, discloses the apparatus of claim 1, wherein the side table includes a bore located along and extending into the lower surface of the side table, and wherein the second fastener extends into the bore (The bore accommodating 46 in figure 5 of Alles).

Regarding claims 18-20 and 22, Alles discloses an apparatus configured to be coupled to a grill, the grill including a body (“kettle grill 26” column 3, line 33) terminating in an upper rim, the upper rim including a rolled lip having an exterior surface and an interior surface, the rolled lip forming a downwardly-facing recess (“lip 34 of grill 26” column 3, line 36), the apparatus comprising: 
a side table including an upper surface, a lower surface located opposite the upper surface of the side table, and a side surface extending between the upper and lower surfaces of the side table, the side surface facing toward the body of the grill (“Applicant's accessory table kit 20 includes a table top surface 22 which has an inner edge 24 contoured to approximate the circular contour of the kettle grill 26… lower surface of table top 22” column 3, line 30); and 
a clamp coupled to the side table and configured to removably couple the side table to the grill (“The contour or inner edge 24 is secured to the lip 34 of grill 26 with one or more pairs 36 of clips” column 3, line 35), the clamp including: 

a hanger member (38) having a base portion (Horizontal portion of 38), a vertical portion (Vertical portion of 38), and a hook portion (Portion of 38 extending over lip 34), the base portion having a first end (Farthest from grill), a second end located opposite the first end of the base portion (Nearest the grill), an upper surface extending between the first and second ends of the base portion (Top), a lower surface located opposite the upper surface of the base portion and extending between the first and second ends of the base portion (Bottom), the vertical portion extending upwardly from the second end of the base portion, the hook portion extending inwardly from the vertical portion toward the grill, the hook portion having an interior surface configured to contact the exterior surface of the rolled lip (Figure 5); and 
a second fastener extending through the second opening, the second fastener coupling the side table to the lateral portion of the base member (46 extending through 42).

Alles does not disclose:
the base member having a first opening extending through the upper and lower surfaces of the lateral portion; 
the hanger member having a first opening extending through the upper and lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, the lower surface of the base portion contacting the upper surface of the lateral portion; 

wherein the first end of the base portion of the hanger member is located between the first and second openings of the of the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is configured to be located between the side surface of the side table and the rolled lip of the grill when the side table is coupled to the grill via the clamp; 
wherein the first fastener includes a bolt and a nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the side table is coupled to the lateral portion of the base member.

However, Felton teaches:
the base member (48) having a first opening extending through the upper and lower surfaces of the lateral portion (Accommodating 52); 
the hanger member (40) having a first opening extending through the upper and lower surfaces of the base portion (Accommodating 52), the first opening of the base portion being aligned with the first opening of the lateral portion (Figure 4), the lower surface of the base portion contacting the upper surface of the lateral portion (At 46); and
a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member (52); 
wherein the first end of the base portion of the hanger member (46) is located between the first opening (Accommodating 52) and object connection point of the of the lateral portion of the base member (Though not shown in the embodiment of figure 4, the device is a “device for holding objects” according to the title. The object is ostensibly connected to some portion of 48); 

wherein the first fastener includes a bolt (52) and a nut (56), and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the object is coupled to the lateral portion of the base member (The bolt and nut are the only fastener between the base and hangar members. If the nut were sufficiently loosened the hangar member 40 would be allowed to rotate).

In view of Felton’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
the base member having a first opening extending through the upper and lower surfaces of the lateral portion; 
the hanger member having a first opening extending through the upper and lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, the lower surface of the base portion contacting the upper surface of the lateral portion; and
a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the first opening and object connection point of the of the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the side surface of the object and the rolled lip when the object is coupled to the body via the clamp; and
wherein the first fastener includes a bolt and a nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the object is coupled to the lateral portion of the base member as is taught in Felton, in the apparatus disclosed by Alles.
One would have been motivated to include:

the hanger member having a first opening extending through the upper and lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, the lower surface of the base portion contacting the upper surface of the lateral portion; and
a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the first opening and object connection point of the of the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the side surface of the object and the rolled lip when the object is coupled to the body via the clamp; and
wherein the first fastener includes a bolt and a nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the object is coupled to the lateral portion of the base member because Felton states “A further object of the invention is the provision of a simple yet efficient clamping device which is easy and economical to manufacture” starting column 1, line 14. Therefore, including a clamping arrangement as taught by Felton will simplify manufacture and reduce costs thereof.

Regarding claim 21, Alles, as modified by Felton, discloses the apparatus of claim 18, wherein the upper and lower surfaces of the lateral portion of the base member and the upper and lower surfaces of the base portion of the hanger member are planar surfaces (Figures 4 and 5 of Alles).

Regarding claims 23-25 and 27, Alles discloses a clamp configured to removably couple a side table to a grill (“The contour or inner edge 24 is secured to the lip 34 of grill 26 with one or more pairs 36 of clips” column 3, line 35), the grill including a body (“kettle grill 26” column 3, line 33) terminating in an upper rim, the upper rim including a rolled lip having an exterior surface and an interior surface, the rolled lip forming a downwardly-facing recess (“lip 34 of grill 26” column 3, line 36), the side table including an 
a base member (42) having a lateral portion (Horizontal portion of 42) and a flange portion (Vertical portion of 42), the lateral portion having a first end (Farthest from grill), a second end located opposite the first end of the lateral portion (Nearest grill), an upper surface extending between the first and second ends of the lateral portion (Top), a lower surface located opposite the upper surface of the lateral portion and extending between the first and second ends of the lateral portion (Bottom), and a second opening extending through the upper and lower surfaces of the lateral portion (Accommodating 46), the flange portion extending upwardly from the second end of the lateral portion, the flange portion terminating in an upper edge, the upper edge configured to extend into the downwardly-facing recess (Figure 4); 
a hanger member (38) having a base portion (Horizontal portion of 38), a vertical portion (Vertical portion of 38), and a hook portion (Portion of 38 extending over lip 34), the base portion having a first end (Farthest from grill), a second end located opposite the first end of the base portion (Nearest grill), an upper surface extending between the first and second ends of the base portion (Top), a lower surface located opposite the upper surface of the base portion and extending between the first and second ends of the base portion (Bottom), the vertical portion extending upwardly from the second end of the base portion, the hook portion configured to extend inwardly from the vertical portion toward the grill, the hook portion having an interior surface configured to contact the exterior surface of the rolled lip (Figure 5); and 
a second fastener extending through the second opening, the second fastener configured to couple the side table to the lateral portion of the base member (46 extending through 42).

Alles, does not disclose:
the base member (48) having a first opening extending through the upper and lower surfaces of the lateral portion (Accommodating 52); 

a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member (52);
wherein the first end of the base portion of the hanger member (46) is located between the first opening (Accommodating 52) and object connection point of the of the lateral portion of the base member (Though not shown in the embodiment of figure 4, the device is a “device for holding objects” according to the title. The object is ostensibly connected to some portion of 48); 
wherein the first end of the base portion of the hanger member is located between the side surface of the object and the rolled lip when the object is coupled to the body via the clamp (46 is between the object and lip 44); and
wherein the first fastener includes a bolt (52) and a nut (56), and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the object is coupled to the lateral portion of the base member (The bolt and nut are the only fastener between the base and hangar members. If the nut were sufficiently loosened the hangar member 40 would be allowed to rotate).

In view of Felton’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
the base member having a first opening extending through the upper and lower surfaces of the lateral portion; 
the hanger member having a first opening extending through the upper and lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, the lower surface of the base portion contacting the upper surface of the lateral portion; and

wherein the first end of the base portion of the hanger member is located between the first opening and object connection point of the of the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the side surface of the object and the rolled lip when the object is coupled to the body via the clamp; and
wherein the first fastener includes a bolt and a nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the object is coupled to the lateral portion of the base member as is taught in Felton, in the apparatus disclosed by Alles.
One would have been motivated to include:
the base member having a first opening extending through the upper and lower surfaces of the lateral portion; 
the hanger member having a first opening extending through the upper and lower surfaces of the base portion, the first opening of the base portion being aligned with the first opening of the lateral portion, the lower surface of the base portion contacting the upper surface of the lateral portion; and
a first fastener extending through the first opening of the lateral portion and the first opening of the base portion, the first fastener coupling the base portion of the hanger member to the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the first opening and object connection point of the of the lateral portion of the base member; 
wherein the first end of the base portion of the hanger member is located between the side surface of the object and the rolled lip when the object is coupled to the body via the clamp; and
wherein the first fastener includes a bolt and a nut, and wherein the hanger member is rotatable about the bolt relative to the base member in response to the nut being loosened on the bolt while the object is coupled to the lateral portion of the base member because Felton states “A further object of the invention is the provision of a simple yet efficient clamping device which is easy and economical to 

Regarding claim 26, Alles, as modified by Felton, discloses the clamp of claim 23, wherein the upper and lower surfaces of the lateral portion of the base member and the upper and lower surfaces of the base portion of the hanger member are planar surfaces (Figures 4 and 5 of Alles).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cargill (US 5560576 A) Figure 3

    PNG
    media_image4.png
    504
    378
    media_image4.png
    Greyscale

Brannen (US 6808147 B2) Figure 4

    PNG
    media_image5.png
    522
    572
    media_image5.png
    Greyscale

Tekavec (US 6350089 B1) Figures 3 and 4

    PNG
    media_image6.png
    449
    659
    media_image6.png
    Greyscale

Medgebow (US 3904041 A) Figure 3

    PNG
    media_image7.png
    256
    547
    media_image7.png
    Greyscale

Kiehnau (US 8333285 B2) Figure 2B

    PNG
    media_image8.png
    332
    558
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799